Citation Nr: 0514961	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-32 177	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder characterized as 
dementia, depression, or post-traumatic stress disorder 
(PTSD).  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right and left knee disorders.  

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for cluster migraine headaches.  

5.  Entitlement to service connection for chronic fatigue.  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION


The veteran had active service from August 1950 to May 1952.  
In October 1997, the RO adjudged the veteran to be 
incompetent to handle the benefits provided him.  The 
appellant is the veteran's custodian for purposes of handling 
VA benefits and for prosecuting these claims.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  (Although the Columbia RO issued 
the rating decision, the remaining adjudicatory actions were 
made by the RO in Nashville, Tennessee.)  In that 
determination, the RO denied the claim of entitlement to 
service connection for chronic fatigue, and denied 
applications to reopen previously denied claims of 
entitlement to service connection for a low back disorder, 
right and left knee disorders, cluster migraine headaches, 
and a psychiatric disorder characterized as dementia, 
depression, or PTSD.  The appellant disagreed and this appeal 
ensued.  

In a June 22, 2004, decision, the Board denied the 
appellant's claim of service connection for chronic fatigue 
and her applications to reopen the previously denied claims 
of entitlement to service connection for a psychiatric 
disorder characterized as dementia, depression, or PTSD; a 
low back disorder; right and left knee disorders; and cluster 
migraine headaches.  The Board also referred to the RO the 
appellant's allegations seeking service connection for old 
trauma and post-traumatic arthritis of the left shoulder, and 
for a left hip disorder.  

The appellant sought review before the United States Court of 
Appeals for Veterans Claims (Court), which by an Order dated 
in December 2004 vacated the Board's decision and remanded 
the case for further administrative appellate review.  


FINDING OF FACT

On May 24, 2005, the Board received notice from the RO in 
Nashville, Tennessee, that the veteran died on December [redacted], 
2004.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).  


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


